TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 12, 2016



                                      NO. 03-16-00542-CV


                                  Prince M. Kaikai, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order of license revocation signed by the trial court. Having reviewed

the record, the Court holds that appellant has not prosecuted his appeal and did not comply with

a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and the court

below.